     Case 3:20-cv-01901-LAB-KSC Document 12 Filed 12/11/20 PageID.53 Page 1 of 5



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    THERESA BROOKE                           Case No.: 20cv1901-LAB (KSC)
12                                Plaintiff,
                                               ORDER REQUIRING
13    v.                                       CORRECTION TO RESPONSE
                                               TO ORDER TO SHOW CAUSE
14    RED LION HOTELS
      CORPORATION
15
                               Defendant.
16
17         Plaintiff Theresa Brooke alleges that in mid-September of this year, she and
18   her husband traveled from Arizona to San Diego and visited the DoubleTree Hotel
19   in Mission Valley, San Diego in September, for leisure purposes. When she
20   arrived, she says she found the drive-up area non-ADA compliant and could not
21   enter the hotel lobby. She sought an injunction to remedy this, saying she intended
22   to return for more leisure travel in December.
23         At the time Brooke attempted to stay at the DoubleTree, California Governor
24   Newsom’s March 19, 2020 stay-at-home order was still in place, in modified form.
25   In an effort to contain the continuing COVID-19 outbreak, the public were directed
26   to stay at home, except when engaged in essential activities. While many activities
27   that might be thought of as recreational were still considered essential, leisure
28   travel by out-of-state residents was never encouraged or deemed essential.

                                               1
                                                                                20cv1901
     Case 3:20-cv-01901-LAB-KSC Document 12 Filed 12/11/20 PageID.54 Page 2 of 5



1    Regardless of the degree of enforcement or enforceability of that order, it is clear
2    that the kind of travel Brooke and her husband were engaged in during September
3    was contrary to public policy. Public policy and the public interest are strong factors
4    in assessing the availability of equitable relief. Winter v. Natural Resources
5    Defense Council, Inc., 555 U.S. 7, 32–33 (2008) (district court abuses its discretion
6    by issuing an injunction contrary to the public interest).
7          To be clear, the Court is not questioning that the accessibility of public
8    accommodations is in the public interest, or that removing a barrier to accessibility
9    could legitimately benefit someone else. The problem lies with recognizing
10   Brooke’s interest in the travel she engaged in, and wants to engage in in the future.
11   Namely, she came from Arizona, a state noted for its high COVID-19 infection
12   rates, to California for admittedly non-essential reasons, contrary to Governor
13   Newsom’s directive. She asks the Court to grant injunctive relief to enable her to
14   do this again. While others might also benefit from an injunction, it is the deprivation
15   of Brooke’s own interest that give rises to standing, which in turn allows the Court
16   to exercise subject matter jurisdiction over her ADA claim. See Chapman v. Pier 1
17   Imports (U.S.) Inc., 631 F.3d 939, 953–54 (9th Cir. 2011) (en banc).
18         On December 3, the issue gained vitality when California’s Acting State
19   Health Officer issued a regional Stay at Home order directing hotels in California
20   not to accept or honor out-of-state reservations for non-essential travel, unless the
21   length of the reservation allowed for the hotel guest to quarantine herself during
22   the required period, and unless the guest actually would quarantine herself for the
23   required period. This order is effective for at least three weeks, and continues
24   indefinitely until certain health criteria are met. At present, there is no way of
25   knowing when those criteria will be met, and there is no reason to believe it will
26   end promptly at the end of three weeks.The Court need not examine the question
27   of whether California has the authority to ban vacationers from COVID-19
28   hotspots. The fact is, California — in spite of its history as destination for many out-

                                                2
                                                                                     20cv1901
     Case 3:20-cv-01901-LAB-KSC Document 12 Filed 12/11/20 PageID.55 Page 3 of 5



1    of-state tourists — has decided that containing the COVID-19 pandemic outweighs
2    its economic interest, and is actively attempting to stop the kind of travel that
3    Brooke has engaged in and wants to engage in again.
4          The Court, carrying out its obligation to raise and address jurisdictional
5    issues whenever a question arises, ordered Brooke to show why the Court had
6    jurisdiction over her Americans with Disabilities Act claim. See Chapman v. Pier 1
7    Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011) (en banc). Within three days,
8    Brooke’s attorney Peter Strojnik filed a response in the form of a declaration under
9    penalty of perjury signed by Brooke, but not by Strojnik. (Docket no. 11 (“Decl.”).)
10   As Brooke’s counsel of record, Strojnik should have signed the reply himself and
11   should not have set forth legal arguments in the declaration, as if Brooke were
12   making the arguments on her own behalf. See Fed. R. Civ. P. 11(a); Civil Local
13   Rule 83.3(f)(1). Her declaration could have been attached as an appendix or
14   exhibit to a response signed by Strojnik, but should not have been filed by itself
15   without his signature.
16         The response raises other issues, however. Brooke declares under penalty
17   of perjury that she is waiting for Defendant Red Lion Hotels Corporation to inform
18   her that the barrier has been remediated. It is that, she declares, and not anything
19   related to the pandemic that is deterring her from visiting the DoubleTree again.
20   (Decl. ¶¶ 5, 7, 10.) Without saying so explicitly, her declaration implies that she
21   knows Red Lion Hotels Corporation owns the DoubleTree. Besides making clear
22   she expects Red Lion to remove the barrier and notify her of the remediation, she
23   repeatedly refers to the DoubleTree as Defendant’s hotel. (See id. ¶¶ 2, 9.) She
24   makes these assertions under penalty of perjury, while acknowledging that Red
25   Lion denies it owns the hotel. (See id., ¶ 5.) Of course, if some entity other than
26   Red Lion owns and operates the hotel, that other entity’s failure to notify Brooke of
27   any remediation is entirely predictable, because that other entity likely knows
28   nothing about this lawsuit or that Brooke is expecting to hear from it.

                                               3
                                                                                  20cv1901
     Case 3:20-cv-01901-LAB-KSC Document 12 Filed 12/11/20 PageID.56 Page 4 of 5



1          Strojnik is required to sign pleadings himself, instead of relying on his client
2    to do so. See Fed. R. Civ. P. 11(a). The response as filed is therefore unacceptable
3    and will be stricken unless he promptly corrects this omission. See id.
4          The omission of Strojnik’s signature on the response does not alter the effect
5    of Fed. R. Civ. P. 11(b), which was triggered as soon as he electronically filed it or
6    permitted its filing. That subsection provides that Strojnik himself is representing
7    to the Court that the factual contentions have evidentiary support. See
8    Rule 11(b)(3). In its answer, filed October 15, Red Lion denied owning or operating
9    the DoubleTree hotel in question. (Docket no. 3 (Answer), ¶ 2.) It identifies the
10   hotel exactly as the complaint does (Compl., ¶ 2 (“DoubleTree by Hilton Hotel San
11   Diego Mission Valley located at 7450 Hazard Center Drive in San Diego
12   California”)), so there is no question the parties are talking about the same hotel. 1
13         Strojnik has had ample time since then to investigate and confirm whether
14   Red Lion owns or operates the hotel in question. He also has a powerful motive
15   (besides his own Rule 11 obligations) to do so. A major hotel corporation’s false
16   denial that it owns or operates a particular hotel property is a either a blunder or
17   an audacious gambit, either of which Strojnik could leverage to his client’s
18   advantage. Furthermore, Strojnik has submitted his client’s own declaration, again
19   representing to the Court that Red Lion owns this hotel and making clear she
20   believes Red Lion is responsible for removing the barrier and notifying her of its
21   removal. If it turns out that Red Lion does not own the hotel and that Strojnik knew
22   or could have discovered that fact with reasonable diligence, this would be a
23   serious breach.
24   ///
25
26
     1
27    By itself, the inclusion of “Hilton” in the hotel’s name should prompt a reasonable
     person, even someone with no particular expertise, to ask whether another
28   company besides Red Lion owns and operates it.

                                               4
                                                                                   20cv1901
     Case 3:20-cv-01901-LAB-KSC Document 12 Filed 12/11/20 PageID.57 Page 5 of 5



1          Strojnik must correct the omission of his signature on the response. He may
2    either withdraw the response and refile it in corrected form, or else file a new
3    response with his signature added in an appropriate manner. If in light of this
4    order’s discussion he finds anything needs to be corrected or clarified, he should
5    make the correction or clarification before refiling.
6          Strojnik must make the correction promptly, and in any event no later than
7    December 17, 2020. If he does not, the response may be stricken, and the order
8    to show cause will remain unanswered.
9
10         IT IS SO ORDERED.
11   Dated: December 11, 2020
12
13                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                                   20cv1901
